On plaintiff’s appeal order affirmed, with costs to respondent Leopold Prince against plaintiff, appellant; and on appeal by defendants judgment reversed and a new trial ordered with costs to defendants, appellants, to abide the event, upon the ground that the verdict was against the weight of the evidence as against all defendants. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ.; Merrell, J., dissents and votes for affirmance on the defendants’ appeal and reversal on the plaintiff’s appeal, and for judgment in favor of plaintiff against all defendants.